    Case: 1:18-cv-05984 Document #: 60 Filed: 08/27/20 Page 1 of 6 PageID #:924




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LETICIA PEREA,                                       )
                                                     )
                      Plaintiff,                     )       Case No. 18 C 5984
                                                     )
       v.                                            )
                                                     )       Judge Robert W. Gettleman
RUSH UNIVERSITY MEDICAL CENTER,                      )
DR. MICHAEL KREMER in his individual                 )
capacity, JUDY WILEY in her individual               )
capacity, AMY GAWURA in her individual               )
capacity, LAUREN SMITH in his individual             )
capacity,                                            )
                                                     )
                      Defendants.                    )

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Leticia Perea brought a two count complaint against Rush University Medical

Center, Dr. Michael Kremer, Judy Wiley, Amy Gawura, and Lauren Smith, alleging race and

national origin discrimination in violation of Title VI of the Civil Rights Act of 1964, 42 U.S.C.

2000d et seq. (“Title VI”) against Rush (Count I), and tortious interference with contract against

the individual defendants. On May 17, 2019, the court dismissed Count II and the individual

defendants after plaintiff failed to respond to their motion to dismiss [Doc. 17]. Discovery then

proceeded for a five month period during which plaintiff failed to timely respond to defendant’s

requests, failed to notice depositions in a timely manner and then sought an eleventh hour

extension that the Magistrate Judge denied [Doc. 31]. Plaintiff then sought time to pursue expert

discovery which this court granted. Plaintiff failed to pursue such discovery, and defendant Rush

has now filed a motion for summary judgment, accompanied by the appropriate L.R. 56.1

statement of facts which it contends are undisputed and entitle it to judgment as a matter of law.

       Following her well established pattern, plaintiff has failed to respond to defendant’s
    Case: 1:18-cv-05984 Document #: 60 Filed: 08/27/20 Page 2 of 6 PageID #:925




motion despite having been granted numerous extensions to do so. Receiving no response from

plaintiff, defendant filed a reply brief, pointing out that plaintiff had failed to respond, and

seeking a ruling based on its submissions only. Incredibly, plaintiff waited three weeks after

receiving defendant’s reply to seek an additional extension to file her response, and even more

incredibly failed to attach a proposed response, asking instead for an additional three weeks.

That motion was denied [Doc. 59]. As a result, defendant’s statements and the and evidence

presented in support of its L.R. 56.1 Statement remain uncontested and are presumed admitted to

the extent that they are supported by evidence in the record. See Keeton v. Morningstar, Inc.,

667 F.3d 877, 884 (7th Cir. 2012). Because it lacks a response from plaintiff, the court has

carefully reviewed the defendant’s record evidence and concludes that it supports defendant’s

statements. As a result, the only question before the court is whether the undisputed facts entitle

defendant to judgment as a matter of law. They unquestionably do.



                                          BACKGROUND

       Plaintiff was a student in defendant’s Nurse Anesthesia Program, which is designed to

train registered nurses to become Certified Registered Nurse Anesthetists (“CRNAs”). Students

in the program were referred to as Student Registered Nurse Anesthetists (“SRNAs”). In 2015

plaintiff and her class (referred to as the cohort) started a clinical practicum component of the

program in an operating room where they were supervised one-on-one by a CRNA.

       Between October 2015 and early July 2016 plaintiff received favorable evaluations from

her supervising CRNAs, including Lauren Smith, Amy Gawura, Susan Corpolongo, Lisa Arford,

and Emily Klinefelter. Plaintiff’s grandmother passed away on July 10, 2016, and things began

to turn downhill. Plaintiff’s supervising CRNAs’ evaluations began to indicate patient safety



                                                   2
    Case: 1:18-cv-05984 Document #: 60 Filed: 08/27/20 Page 3 of 6 PageID #:926




concerns related to fundamental aspects of anesthesia care, including medication administration,

charting errors and failure to follow directions. Specifically, between July 26, 2016, and August

18, 2016, five different CRNAs in seven different evaluations rated multiple categories of

plaintiff’s clinical performance as “unsatisfactory.” On July 26, Smith gave plaintiff

unsatisfactory ratings in pharmacology, completion of preoperative assessments, and

promptness. On August 2, Gawura gave plaintiff an overall unsatisfactory performance rating

related to patient safety, anatomy, physiology and pathophysiology knowledge, clinical

judgment, and professionalism. On August 5, Ally rated plaintiff unsatisfactory in

pharmacology, and on August 9, Corpolongo rated plaintiff unsatisfactory for situational

awareness, airway management and recognition, and treatment of intraoperative complications.

Plaintiff challenges Smith’s and Gawura’s evaluations as discriminatory, but “believes” that the

Ally and Corpolongo evaluations were both fair and non-discriminatory.

       After these first four evaluations containing unsatisfactory ratings, Kremer, the Director

of the program, and Wiley, the Associate Director, held an Academic Improvement Meeting with

plaintiff on August 10, 2016. They informed plaintiff that she was assigned a grade of

incomplete for the clinical course, and that she had until August 19 to demonstrate substantial

improvement, especially in pharmacology knowledge. She was also required to receive CRNA

supervision until further notice.

       Between August 10 and August 19 plaintiff received 3 more evaluations containing

unsatisfactory ratings. On August 16, Smith rated plaintiff unsatisfactory on her knowledge of

how to place an intrathecal order instead of an epidural order. Plaintiff testified that she simply

“clicked” the wrong order and then did not know how to proceed, but Smith’s evaluation stated




                                                 3
    Case: 1:18-cv-05984 Document #: 60 Filed: 08/27/20 Page 4 of 6 PageID #:927




that plaintiff “absolutely did not understand the difference” and the “devastating consequences

that could’ve ensued.”

       On August 17, Gawura rated plaintiff unsatisfactory for a dangerous charting error and

then being unable to identify the error. Plaintiff admitted the mistake, but Gawura wrote “at this

point in training, [plaintiff] should have recognized this grossly incorrect charting. [Plaintiff]

said the mistake happened [due to] another CRNA distracting her while charting[.] It is an

excuse that is unacceptable.” The next day, August 18, Arford was supervising plaintiff but was

called to another case and directed plaintiff to stay with the patient until another CRNA came to

supervise her. The anesthesiologist did not want to wait and, despite her direction from Arford

and her improvement plan, plaintiff took the patient to the operating room and administered the

anesthesia.

       On August 30, 2016, plaintiff met with Kremer, Wiley, and Klinefelter and was told that

the seven unsatisfactory clinical evaluations require a “no pass” grade. Plaintiff’s seven

unsatisfactory evaluations exceeded any other student except for one student who was dismissed

from the program altogether. Plaintiff appealed the grade and lost, retook the course and passed,

and graduated from the program just four months after her cohort.



                                       DISCUSSION

       Title VI provides that “No person in the United States shall, on the ground of race, color,

or national origin, be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal financial assistance.” 42 U.S.C.

§ 2000d. Title VI prohibits intentional discrimination only. Alexander v. Sandoval, 532 U.S.

275, 280 (2001).



                                                  4
    Case: 1:18-cv-05984 Document #: 60 Filed: 08/27/20 Page 5 of 6 PageID #:928




       To avoid summary judgment plaintiff must present evidence sufficient to permit a

reasonable jury to conclude that defendant gave her a failing grade because of her race or

national origin. See Ortiz v, Werner Enter., Inc., 834 F.3d 760, 765 (7th Cir. 2016). The

standard “is simply whether the evidence would permit a reasonable factfinder to conclude that

the plaintiff’s race, ethnicity, sex, religion, or other proscribed factor caused the discharge or

other adverse [ ] action.” Id. To meet this standard a plaintiff may, but is not required, to rely on

the burden shifting framework from McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

This framework is just a means of organizing and assessing circumstantial evidence in frequently

recurring factual patterns found in discrimination cases. Volling v. Kurtz Paramedic Servs., Inc.,

840 F.3d 378, 383 (7th Cir. 2016). Whatever method is used, the question for the court remains

the same. Has the non-moving party provided sufficient evidence to support a jury verdict of

intentional discrimination. Morgan v. SVT, LLC, 724 F.3d 990, 997 (6th Cir. 2013).

       In the instant case, the answer to that question is a resounding no. The court’s review of

the record reveals no evidence of discrimination apart from plaintiff’s speculation that Smith

treated white SRNAs more favorably. There is no evidence in the record to support that

speculation. Plaintiff has explanations for most of the unsatisfactory evaluations, and perhaps

her explanations have some merit. But there is no evidence that any of the CRNAs’ evaluated

her based on her race or national origin. What the evidence does reveal is that plaintiff was

failing to meet defendant’s legitimate expectations. The evidence in the record thus would not

allow a reasonable factfinder to conclude that defendant gave plaintiff a failing grade because of

her race or national origin. Consequently, defendant’s motion for summary judgment is granted.




                                                  5
    Case: 1:18-cv-05984 Document #: 60 Filed: 08/27/20 Page 6 of 6 PageID #:929




                                   CONCLUSION

       For the reasons described above, defendant’s motion for summary judgment [Doc. 36] is

granted.



ENTER:        August 27, 2020



                                          __________________________________________
                                          Robert W. Gettleman
                                          United States District Judge




                                             6
